DETAILED ACTION

This communication is in response to Application No. 16/876,027 filed on 5/16/2020.  The amendment presented on 3/30/2022, which amends claims 1, 4, and 7 and adds new claims 21-22, is hereby acknowledged.  Claims 1-4, 6-10, and 12-22 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-10, and 12-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-8, 10, 12, 14, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Argenti (US 10,181,978).
Regarding claims 1, 7, and 20, Argenti teaches as follows:
A function invoking method (a method for sharing device capabilities between Internet of Things (IoT) devices (see, col. 14, lines 50-58), applied to a first device, comprising: 
acquiring a function executing instruction (An application or program code may be executed on a first IoT device within a localized network as in block 710, see, col. 14, lines 50-58 and figure 7); 
parsing device capabilities required to execute the function executing instruction (A desired device capability to be performed on behalf of the first IoT device may be determined, as in block 720. The desired device capability (equivalent to applicant’s device capabilities required) may be determined using the application executing on the first IoT device, see, col. 14, lines 59-62 and figure 7); 
determining at least one second device having at least one of the device capabilities (A second IoT device within the localized network may be identified that possesses the device capability, as in block 730, see, col. 14, line 63 to col. 15, line 2 and figure 7); and 
invoking a corresponding capability of the determined at least one second device, and controlling the second device to use the capability to execute the function executing instruction to implement a corresponding function (A response may be received from the second IoT device verifying that the second IoT device possesses the device capability, as in block 750. In one example, the second IoT device may be configured to perform the device capability on behalf of the first IoT device, see, col. 15, lines 11-19 and figure 7), and the second device (320 in figure 3A) being another device different from the first device (310 in figure 3A)(Certain IoT devices within the localized network 300 may perform data processing and data analysis on behalf of other IoT devices that do not natively have such capabilities, see, col. 10, lines 15-35 and figure 3A).
Argenti does not explicitly teach the first device controlling the second device but teaches the first IoT device works as a controller to multiple IoT devices (see, col. 4, line 60 to col. 5, line 22).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Argenti to include controlling the second IoT in order to efficiently perform the required device capability on behalf of the first IoT device.
Regarding claims 2 and 8, Argenti teaches as follows:
Recording in advance capabilities of one or more second devices (the IoT service 110 may maintain a registry of device capabilities 114. The registry of device capabilities 114 may indicate device capabilities 134, 144 corresponding to the first and second IoT devices 130, 140, respectively, see, col. 4, lines 4-25 and figure 1).
Regarding claims 4 and 10, Argenti teaches as follows:
Wherein prior to the invoking a capability of at least one second device to execute the function executing instruction, the method further comprises determining that the first device does not have at least one of the parsed device capabilities (the first IoT device 310 may not possess this specific device capability, so the second IoT device 320 may attempt to perform the device capability 322 for the first IoT device 310, see, col. 11, lines 14-21 and figure 3B).
Regarding claims 6 and 12, Argenti teaches as follows:
In step 2, the first IoT device 310 may search the registry of device capabilities 316 to identify IoT devices within the localized network 300 that possess the device capability (see, col. 9, lines 38-44); and
the first IoT device 310 may not possess this specific device capability, so the second IoT device 320 may attempt to perform the device capability 322 for the first IoT device 310 (see, col. 11, lines 14-21 and figure 3B).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Argenti to include searching its own device capability first  before checking other devices’ capability in order to quickly perform the required process internally. 
Regarding claim 14, Argenti teaches as follows:
Wherein the processor is configured to parse a device capability required to execute the instruction by determining a device capability required to executing software required to execute the instruction (a desired device capability to be performed on behalf of the first IoT device may be determined, as in block 720. The desired device capability may be determined using the application executing on the first IoT device, see, col. 14, lines 59-62).
Regarding claim 16, Argenti teaches as follows:
Synchronize change information to other devices in response to a change in any device capability of the first device (device capability information may be received from a plurality of IoT devices within the localized network. The registry of device capabilities may be populated to reflect the device capability information. The registry of device capabilities may be updated to reflect new device capabilities or IoT devices within the localized network that go offline, see, col. 15, lines 44-50).
Regarding claim 19, Argenti teaches similar limitations as presented above in the rejection regarding claim 1. Argenti further teaches as follows:
A smart home system comprising a plurality of Internet of Things (loT) devices including a first device and at least one second device (system and related operations for discovering and sharing device capabilities between a plurality of Internet of Things (IoT) devices within a localized network 120, see, col. 3, line 51 to col. 4, line 3 and figure 1), wherein at least some of the plurality of the IoT devices are configured to invoke capabilities of other of the plurality of loT devices to execute a plurality of function executing instructions to implement corresponding functions when acquiring the plurality of function executing instructions, to thereby realize invoking capabilities, and interconnection and intercommunication among the plurality of loT devices (see, col. 10, line 36 to col. 11, line 33 and figure 3B).
Therefore, it is rejected for similar reason as presented above.

Claims 3, 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Argenti (US 10,181,978) in view of Cano Zapata et al. (hereinafter Cano)(US 2019/0289069).
Regarding claims 3 and 9, Argenti teaches all limitations as presented except for discovering devices.
Cano teaches as follows:
The set of network protocols may include, for example, BLE, NFC, Wi-Fi direct, and the like.  Further, the data processing system monitors for a presence of a trusted data processing system among the trusted data processing systems on the ad-hoc wireless network (see, paragraph [0065] and step 408 in figure 4A).
Therefore, Cano inherently teaches of discovering one or more second devices located within the same local area network as the first device in response to the first device joining a local area network.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Argenti with Cano to include the well-known ad-hoc wireless network as taught by Cano in order to automatically discover other devices within a specific distance range.
Regarding claim 17, Argenti teaches all limitations as presented above except for the well-known bus system for interaction between devices.
Cano teaches as follows:
A bus system may be used to implement communications fabric 202 and may be comprised of one or more buses, such as a system bus or an input/output bus.  Of course, the bus system may be implemented using any suitable type of architecture that provides for a transfer of data between different components or devices attached to the bus system (see, paragraph [0043] and figure 2).
Therefore, Cano inherently teaches the mechanism for capability information interaction between devices.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Argenti with Cano to include the well-known bus system as taught by Cano in order to efficiently implement communications between different components or devices.
 	Regarding claim 18, Argenti in view of Cano teaches similar limitations as presented above in the rejections regarding claims 1, 13, and 17.
	Argenti in view of Cano does not explicitly teach of assigning a value to a variable in the data structure based on a capability information data structure defined for each device capability.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Argenti in view of Cano to include assigning a value to a variable based on a capability information in order to efficiently compare the value of capabilities between multiple IoT devices.

Claims 13, 15, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Argenti (US 10,181,978) in view of Bender et al. (hereinafter Bender)(US 2019/0349443).
	Regarding claim 13, Argenti teaches similar limitations as presented above except for comparing parameters of hardware providing the device capacities.
Bender teaches as follows:
The known services, attributes (i.e., device type, device compatibility, device services, software/hardware requirements, etc.) of each device are then compared to the user device submitted requirements 218. The ranking order of prioritization may be listed based on devices, device attributes, weighted sums, etc. The most relevant devices may be scored and ranked in an optimal order 222. The list of results can be shared with the user device 210 to establish an order of device relevancy 224 (see, paragraph [0027] and figure 2).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Argenti with Bender to include comparing the capabilities of each IoT device as taught by Bender in order to efficiently determine which IoT device is better for the execution request.
Regarding claim 15, Argenti teaches similar limitations as presented above in the rejection regarding claim 7 except for receiving a request from a third device.
Bender teaches as follows:
The user device 210 may submit a query or have a set of recurring requirements which are viewed and checked continuously for updates to the network of IoT devices 230. The requirements 212 are received and processed at the service device and then availability of devices 214 can be requested and received 216 (see, paragraph [0027]).
The Examiner interpreted the third device as the user device (210 in figure 2).
Therefore it is rejected for similar reason as presented above.
	Regarding claims 21 and 22, Argenti in view of Bender teaches similar limitations as presented above. Therefore, they are rejected for similar reason as presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597.  The examiner can normally be reached on Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
April 26, 2022